[Cite as State ex rel. Foster v. Brown Cty. Health Dept., 2017-Ohio-8430.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BROWN COUNTY




STATE OF OHIO EX REL.                                    :
ROBERT FOSTER, et al.,
                                                         :           CASE NO. CA2016-12-025
        Appellants-Relators,
                                                         :                   OPINION
                                                                              11/6/2017
    - vs -                                               :

                                                         :
BROWN COUNTY HEALTH
DEPARTMENT, et al.,                                      :

        Appellees-Respondents.                           :



             CIVIL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                                 Case No. 20140746



Robert M. Smyth, 250 East Fifth Street, Suite 1500, Cincinnati, Ohio 45202, for appellants-
relators

Zachary A. Corbin, Brown County Prosecuting Attorney, Mary McMullen, 510 East State
Street, Suite 2, Georgetown, Ohio 45121, for appellees-respondents



        S. POWELL, J.

        {¶ 1}      Appellants-relators, the state of Ohio ex rel. Robert Foster, Robert Foster, and

Judy Foster (collectively, the "Fosters"), appeal from the decision of the Brown County Court

of Common Pleas granting summary judgment to appellees-respondents, the Brown County

Health Department and Brown County Health Commissioner, Harold "Rusty" Vermillion
                                                                         Brown CA2016-12-025

(collectively, "Health Department"), on the Fosters' amended complaint seeking a writ of

mandamus in a suit involving the permitting and installation of a septic tank on the Fosters'

Brown County property. For the reasons outlined below, we affirm.

                                Facts and Procedural History

       {¶ 2} This matter involves a dispute spanning over two decades regarding the

permitting and installation of a septic tank on the Fosters' property known as Lot 4 of the Tart

Subdivision, Kendall Road, Winchester, Jackson Township, Brown County, Ohio. According

to the record in this case, at all times relevant, the permitting and installation of a septic tank

in Brown County involves a two-step process that requires the issuance of two separate

permits: (1) a "septic permit" to allow for the inspection of the property and soil to determine

what kind of septic system can be installed on the property, a permit that has also been

referred to as a "layout," "on-site application," "septic system layout," "site permit," "site

approval," "system evaluation," "site evaluation form," and "site evaluation permit;" and, (2)

an "installation permit" that approves the actual installation of the approved septic system.

Mr. Foster was familiar with this two-step process since he was a licensed contractor and

registered septic system installer with Brown County who installed home septic systems

during his time as the owner of a manufactured modular home dealership in Brown County.

       {¶ 3} In September of 1996, an article was published in the Brown County Press, a

local newspaper, reminding all property buyers, whether home owners, realtors, or investors,

to obtain a "septic permit" from the Health Department before beginning any development on

property to ensure the property was approved for a septic system. The article further stated

that these permits "do not expire and are transferable with the property." However, when

asked during his deposition if either the septic permit or the installation permit were so-called

"lifetime permits" that never expired as the Fosters claimed, Vermillion, the Health

Commissioner, testified: "I have no idea who wrote the article, but it's not correct." Vermillion
                                                -2-
                                                                                       Brown CA2016-12-025

further testified:

                 My testimony is that there is no lifetime permit, either one of
                 these things. They all expire at some point if they're not utilized,
                 either through a change in law or an expiration date, which in
                 most instances listed on the face of the document.

Explaining septic permits further, Vermillion testified:

                 Those expire – those evaluations which you're calling a site
                 permit, those expire when the rules or the law changes in
                 Columbus [referring to the Ohio Department of Health]. The
                 board of health can't expire – they can't supersede the revised
                 code.

Concluding, Vermillion testified:

                 [T]he layout, what you're referring to as septic permits, would
                 have an expiration date which is dictated by a change in the
                 sewage regulations which is changed at the state level.

        {¶ 4} On December 30, 1996, the Fosters filed an application for a septic permit

described in the September 1996 newspaper article.1 Thereafter, on January 7, 1997, the

Health Department issued the Fosters a septic permit that included comments from the

individual who inspected the property, Jerry Waits, approving a "1500 gal septic tank 900 feet

of leach lines with a curtain drain." The record indicates this type of septic system is also

referred to as a "conventional septic system." It is undisputed that the permit issued to the

Fosters on January 7, 1997 did not contain an expiration date on the face of the document.

However, the septic permit issued to the Fosters did include the following notice:

                 Topography is poor for septic in Brown County. It will be the
                 owner's responsibility to install a system to meet the Brown
                 County Health Department's regulations and the Ohio Revised
                 Code.

        {¶ 5} Over seven years later, in October of 2004, the Fosters completed building a



1. The record indicates the permit issued by the Health Department on January 7, 1997 was actually issued to
Mr. Foster and his now ex-wife, Tracy. For purposes of this appeal, and to avoid any unnecessary confusion, we
will continue to refer to Mr. Foster and his now ex-wife as the "Fosters" for any further distinction is nothing more
than a distinction without a difference.
                                                        -3-
                                                                        Brown CA2016-12-025

home on their property. The Fosters, however, did not apply for an installation permit to

install the previously approved septic system. As a result, no septic system was installed on

the property.

       {¶ 6} On December 3, 2004, Stephen Dick, the Health Department's Director of

Environmental Health, sent a letter to the Ohio Department of Health ("ODH") inquiring about

when "installation permits and site evaluations should expire." When asked during his

deposition why he sent this letter, Dick testified:

                Well, we've had a history of systems not working in our county,
                and it's because of soils like Mr. Foster has on Kendall Road that
                are not conducive to leach lines. So we were wanting to make
                sure that the system that the homeowner put in moving forward
                is the right system for the soil type.

Dick further testified:

                Because up until that point we were honoring those older
                permits, but we knew that they were not laid out for the proper
                soil type. So we wanted to be able to issue permits to
                homeowners that we know are going to work.

       {¶ 7} On January 6, 2005, an administrator with ODH answered Dick by letter

advising him that according to the Ohio Administrative Code, installation permits expire after

one year. However, as it related to septic permits, which the administrator referred to as "site

evaluation forms" or "site evaluation permits," the administrator advised Dick the following:

                Site evaluations forms or permits are not addressed in the
                current household sewage disposal rules.              We would
                recommend that an expiration date be incorporated through the
                Brown County Health Department rules or policies on site
                evaluations. If the site evaluations are allowed to expire, based
                on time limits, then the health department will be able to keep all
                permits and approved designs current. Establishing expiration
                dates will also streamline the administrative process.

       {¶ 8} On January 12, 2005, the Brown County Board of Health ("Board of Health")

held a board meeting, during which it discussed the letter received from the ODH

administrator. Following this discussion, the Board of Health passed a resolution revoking all
                                                -4-
                                                                       Brown CA2016-12-025

septic permits issued prior to June 1, 1999 if the permit holder did not obtain an installation

permit within six months. Although septic system installers registered with Brown County

were notified of this change, including Mr. Foster who, as noted above, was a registered

septic system installer in Brown County, it is undisputed that no notice was ever given to the

individual holders of the affected septic permits.

       {¶ 9} Due to this newly enacted resolution, on May 27, 2005, the Fosters obtained an

installation permit from the Health Department authorizing them to install the septic system

previously approved as part of the septic permit issued to them on January 7, 1997. The

Fosters, however, did not install the septic system within the year and the installation permit

expired on May 28, 2006. According to Mr. Foster's deposition testimony, the Fosters did not

install the previously approved septic system due to their then financial constraints.

       {¶ 10} On August 31, 2006, the Fosters submitted to the Health Department a

"Household Wastewater System Evaluation Application," or, more simply, an updated

application for a new septic permit. However, unlike previous applications for a septic permit,

this application included an explicit notification that the permit would expire two years from

the date issued.

       {¶ 11} Several weeks later, on September 20, 2006, the Health Department approved

the Fosters' system evaluation application and issued them a septic permit to install a septic

system on their property. As part of this septic permit, the individual who inspected the

property, Dick, commented:

              The Brown County Health Department strongly recommends that
              a mound system be install for this lot. This is due to the shallow
              depth to mottles and fragipan. However, the homeowner can go
              against this recommendation to install a 500 gpd aerator into
              900' of leach line. The leach field will need to have a curtain
              drain around it and down every third line. The installer permit will
              need to be purchased before 12-29-06 in order to have this
              system.


                                              -5-
                                                                        Brown CA2016-12-025

Although receiving this new septic permit, it is undisputed the Fosters never obtained an

installation permit for the approved septic system due to their continuing financial constraints.

        {¶ 12} On July 10, 2007, and in compliance with the General Assembly enactment of

Am.Sub.H.B. 119 effective July 2, 2007, the Board of Health passed, as an emergency

measure, a resolution that required "vertical separation distances from limiting conditions and

soil absorption requirements for construction and operation of onsite [household septic

systems] in Brown County * * *." Specifically, this resolution required, among other things,

"[s]oil absorption components" to "maintain a vertical separation distance of at least two feet *

* *."   In explaining this resolution further, Dick, the Health Department's Director of

Environmental Health, provided deposition testimony that the resolution was to ensure "that if

somebody downstream has a creek where this is going into, that that effluent [bacteria,

viruses, nitrogen, phosphates, and suspended solids] is being treated properly."

        {¶ 13} On June 24, 2013, nearly six years after the applicable resolution was passed

by the Board of Health, the Fosters filed with the Health Department an "Application for Site

Review – Sewage Treatment System," which, again, was nothing more than another updated

application for a septic permit. The application was subsequently approved and a septic

permit was issued to the Fosters on July 15, 2013. As part of this permit, the inspector, Dick,

commented that due to the nature of the soil on the property, and based on resolution

passed by the Board of Health in response to the Generally Assembly's passage of new rules

and regulations regarding septic systems contained in Am.Sub.H.B. 119, the Fosters'

property would now require the installation of a "mound system."              Specifically, Dick

commented:

              The limiting layer for this lot rangers from 17" – 20". This lot will
              require a mound system. The home was already on the lot.
              Slope of the lot will limit areas where the mound system can be
              installed. An installer permit will be required.


                                               -6-
                                                                        Brown CA2016-12-025

       {¶ 14} On November 7, 2013, the Health Department issued an installation permit to

the Fosters permitting them to install the previously approved mound system on their

property. The installation of the approved mound system required the Fosters to purchase

86 tons of sand, sand which then had to be approved during an inspection by the Health

Department before the mound system could be installed. According to Dick's testimony, prior

to the Fosters purchasing the necessary sand, he and Mr. Foster had a meeting in his office

where he informed Mr. Foster that "for the type of mound you're putting in, here's the sand

we approve and here's where we get it, get it from them."

       {¶ 15} On November 15, 2013, an inspection was conducted on the Fosters' property.

According to Dick, who conducted the inspection, the sand purchased by the Fosters was

"the wrong sand. Homeowners told to replace sand." Specifically, as Dick testified during his

deposition:

              So I go out to the job and the sand doesn't look right. It doesn't
              look like the color it should be. So I asked him for sand tickets.
              He produces them and it's not from the place that we're
              supposed to get them from. So there we are.

Not sure how to proceed, Dick testified he and Mr. Foster had "some back and forth about

that" before ultimately agreeing that if the sand purchased by the Fosters passed a "sieve

analysis" and a "jar test" that Dick would "pass the sand and we'll move on."

       {¶ 16} Seemingly coming to an agreement, it is undisputed that the sand purchased by

the Fosters passed the "sieve analysis." However, as it relates to the "jar test," Dick testified

the sand was "way too dirty" in that it had "not been properly washed to meet what we require

for a mound system." According to Dick, "[t]here's only a couple of things that really will

screw up a mound system and dirty sand is one of them." In conducting the "jar test,"

however, Dick testified that he did not use any tools to measure the sediment within the jar,

only that he used his eye to tell that it was above the maximum sixteenth of an inch. As Dick


                                               -7-
                                                                     Brown CA2016-12-025

testified, "I know a sixteenth of an inch when I see it and that was way above it." Dick also

testified that "it was obvious it was more than a sixteenth of an inch." After concluding the

sand had not passed the "jar test," Dick failed the sand and informed the Fosters that they

were prohibited from moving forward with the installation of the mound system on their

property.

      {¶ 17} On July 8, 2014 and again on August 5, 2014, the Fosters filed with the Health

Department requests for a variance; (1) the first of which requested a variance to install an

aeration system with 350 feet of leach lines as recommended by Dan Michaels, a "soil

scientist" the Fosters hired to conduct a site evaluation of their property; (2) whereas the

second request asked the Health Department to honor the so-called "lifetime permit" the

Fosters received on January 7, 2007 to "allow the septic as written to be installed." The

Health Department subsequently denied both of the Fosters' requests for a variance.

      {¶ 18} Also on July 8, 2014, the Fosters filed a public records request with the Health

Department requesting "access to (or a copy of)" the following records:

             "[A]ll records pertaining to all sewage permits approved and
             installed, plus permits pulled but not installed, of all mound, and
             Millennium septic systems from January 1, 2005 to July 8, 2014."
             This request also included a request for all repair information for
             each system or permit.

             Information pertaining to "change from Lifetime septic permit to 2
             year limited time permit," including meeting records, public
             announcements, public or private discussion and meetings and
             response to time change and include date and name of paper
             published in announcing limited time change.

             "[A]ny and all records pertaining to the implementation of mound
             systems by the Brown County Board of Health, public hearing
             dates, approval dates, etc."

      {¶ 19} On July 17, 2014, the Health Commissioner, Vermillion, sent a letter to the

Fosters explaining that "[a]lthough your requests are overly broad in some instances, we will

make every reasonable effort to provide, for your review, those documents that appear to
                                             -8-
                                                                          Brown CA2016-12-025

meet your review." In later explaining this response during his deposition, Vermillion testified

the Board did not maintain its records based on the type of septic system (e.g., mound or

Millennium), but sequentially. In turn, as it relates to the records requested by the Fosters,

Vermillion testified the records could only be searched generically by name, date, address,

and permit number. As Vermillion testified, "[t]hese are generic tags, they're not Millennium

or mound systems or conventional systems. It's just not kept that way."

       {¶ 20} Dick also testified about how the Health Department maintains its records in

regards to septic and installation permits, specifically on how those records can be searched.

As Dick testified during his deposition:

              So when you ask us – if you come in and say – you gave an
              example of the resident, Mr. Smith, find me this permit. We're
              going to say – we're going to take your name and plug that in.
              We're going to take the address and we're going to plug that in.
              We're going to take the street number – or the street name and
              we're going to plug that in, assuming we didn't find it in the other
              two.

              And if we can't find it in these, then we're going to tell you – if you
              don't know the permit number, which that's the easiest way to
              find it, we're going to say, try to give us the years that you think
              this was put in. And then we'll go back and hand search it within
              those years.

              But just to come in and say, I want all the mound systems that's
              been done since 2001, we would have to physically go through
              each file, pull it out, look at it, see if it's for a mound system. If
              not, put it back, pull out the next one, and that would be – we
              don't have the staff for that.

Continuing, Dick testified the Fosters' public records request was not reasonable and "would

be very hard for us to do."

       {¶ 21} On July 21, 2014, the Fosters responded to Vermillion's letter detailing at length

the requested documents they wanted "access to (or a copy of)," which, once again, included

all records regarding mound and Millennium septic systems in the Health Department's

possession. In response, on July 28, 2014, Vermillion e-mailed Mrs. Foster the following:

                                               -9-
                                                                     Brown CA2016-12-025

             The records you wish to review are available here at the office
             and will be accessible to you when you come in.

             Due to limited working space we can only accommodate 2
             persons at any one time during your records review. Please note
             that should you wish to come in on Tuesdays, we will be better
             able to deal with your requests after 10:00 AM.

             If you have any questions please call at your convenience.

      {¶ 22} Although the Fosters were given access to the requested records, Mr. Foster

testified at his deposition that he did not go to the Health Department to review the records

because "[w]e did not want to go into a hostile environment to make copies." Mrs. Foster

also testified at her deposition that she did not go to the Health Department to review the

records because the Health Department was "hostile," "not very friendly," and "[t]hey don't

ask to help you." On the other hand, when asked about the Fosters' refusal to go to the

Health Department to review the requested records, Vermillion testified:

             I can't – I can't force them to come in and review the documents.
             We provided them with what we had available electronically,
             which was – and was practical to copy, and that's what we did.
             We gave them access to the minutes. I told them they were
             welcome to come at any time, we would provide them an area to
             work in and give them all the documents. They could then go
             through them, choose the ones they wanted copied and we
             would copy them. We have a small office. It's not practical to
             copy every document that we have in our possession.

      {¶ 23} On November 4, 2014, the Fosters filed a complaint for a writ of mandamus

against the Health Department alleging two causes of action arguing the Health Department

failed to comply with the law in regards to their public records request, and that the Health

Department must be made to honor the so-called "lifetime permit" that was issued to them on

January 7, 1997. By agreed entry, the parties later agreed to allow the Fosters to amend

their complaint for a writ of mandamus, which they did on April 30, 2015, to include seven

causes of action regarding the validity of the various permits issued to them by the Health

Department and their subsequent public records request. This included claims alleging a

                                            - 10 -
                                                                        Brown CA2016-12-025

violation of their due process rights and an equal protection claim, among others.

       {¶ 24} On September 2, 2016, following lengthy discovery, the Fosters moved for

partial summary judgment. That same date, the Health Department filed their own motion for

summary judgment. After taking the matter under advisement, a trial court magistrate issued

a decision granting the Health Department's motion for summary judgment on all issues but

one; specifically, that "the employees of the Brown County Board of Health are hereby

ordered to conduct inspections of premises and materials by using actual measurements."

The Fosters then filed objections to the magistrate's decision, which the trial court denied on

November 14, 2016, thereby approving and adopting the magistrate's decision in full.

       {¶ 25} The Fosters now appeal from the trial court's decision, raising ten assignments

of error for review. For ease of discussion, the Fosters' assignments of error will be

addressed out of order and combined where appropriate.

            Stipulation of Fact: January 7, 1997 Septic Permit is Still Valid

       {¶ 26} As noted above, the Health Department issued a septic permit to the Fosters on

January 7, 1997 approving for the Fosters' property a "1500 gal septic tank 900 feet of leach

lines with a curtain drain." In issuing its decision, the trial court determined that the Board of

Health's attempt to revoke, through a resolution passed on January 12, 2005, all septic

permits issued prior to June 1, 1999 if the permit holder did not obtain an installation permit

within six months, was invalid since the actual permit holder effected by that resolution was

not provided with notice. The Health Department did not appeal from that decision and has

essentially stipulated to that fact on appeal. Therefore, while we may disagree, for purposes

of this appeal, we will presume the January 7, 1997 septic permit issued to the Fosters is still

a valid septic permit despite it being now more than two-decades old.

                          Standard of Review: Writ of Mandamus

       {¶ 27} Mandamus is appropriate only where the appellant shows by plain, clear, and
                                              - 11 -
                                                                        Brown CA2016-12-025

convincing evidence: "(1) that appellant has a clear legal right to the relief requested; (2) that

appellee is under a clear legal duty to perform the requested act; and (3) that appellant has

no plain and adequate remedy in the ordinary course of law." State ex. rel. Ney v. Niehaus,

33 Ohio St. 3d 118, 118-119 (1987), citing State ex rel. Middletown Bd. of Edn. v. Butler Cty.

Budget Comm., 31 Ohio St. 3d 251, 253 (1987). This court reviews a trial court's decision to

deny a request for a writ of mandamus under an abuse of discretion standard. State ex rel.

River City Capital v. Clermont Cty. Bd. of Commrs., Clermont No. CA2010-07-051, 2011-

Ohio-4039, ¶ 23. An abuse of discretion is more than an error of judgment; it means the trial

court was unreasonable, arbitrary, or unconscionable in its ruling. Whittle v. Davis, 12th Dist.

Butler No. CA2012-08-169, 2013-Ohio-1950, ¶ 13.

                  Standard of Review: Motion for Summary Judgment

       {¶ 28} As noted above, except for one issue not related to this appeal, the trial court

granted summary judgment to the Health Department on the Fosters' complaint for a writ of

mandamus. Summary judgment is a procedural device used to terminate litigation when

there are no issues in a case requiring a formal trial. Roberts v. RMB Ents., Inc., 197 Ohio

App.3d 435, 2011-Ohio-6223, ¶ 6 (12th Dist.). On appeal, a trial court's decision granting

summary judgment is reviewed de novo. Moody v. Pilot Travel Ctrs., L.L.C., 12th Dist. Butler

No. CA2011-07-141, 2012-Ohio-1478, ¶ 7, citing Burgess v. Tackas, 125 Ohio App. 3d 294,

296 (8th Dist.1998). In applying the de novo standard, the appellate court is required to

"'us[e] the same standard that the trial court should have used, and * * * examine the

evidence to determine whether as a matter of law no genuine issues exist for trial.'" Bravard

v. Curran, 155 Ohio App. 3d 713, 2004-Ohio-181, ¶ 9 (12th Dist.), quoting Brewer v.

Cleveland Bd. of Edn., 122 Ohio App. 3d 378, 383 (8th Dist.1997).

       {¶ 29} Pursuant to Civ.R. 56, a trial court may grant summary judgment only when: (1)

there is no genuine issue of any material fact, (2) the moving party is entitled to judgment as
                                              - 12 -
                                                                       Brown CA2016-12-025

a matter of law, and (3) the evidence submitted can only lead reasonable minds to a

conclusion that is adverse to the nonmoving party. BAC Home Loans Servicing, L.P. v.

Kolenich, 194 Ohio App. 3d 777, 2011-Ohio-3345, ¶ 17 (12th Dist.). The party moving for

summary judgment bears the initial burden of demonstrating that no genuine issue of

material fact exists. Touhey v. Ed's Tree & Turf, L.L.C., 194 Ohio App. 3d 800, 2011-Ohio-

3432, ¶ 7 (12th Dist.), citing Dresher v. Burt, 75 Ohio St. 3d 280, 292-293 (1996). Once this

burden is met, the nonmoving party must then present evidence to show that there is some

issue of material fact yet remaining for the trial court to resolve. Smedley v. Discount Drug

Mart, Inc., 190 Ohio App. 3d 684, 2010-Ohio-5665, ¶ 11 (12th Dist.). In determining whether

a genuine issue of material fact exists, the evidence must be construed in the nonmoving

party's favor. Barich v. Scheidler Med. Group, L.L.C., 12th Dist. Butler No. CA2015-01-004,

2015-Ohio-4446, ¶ 9, citing Walters v. Middletown Properties Co., 12th Dist. Butler No.

CA2001-10-249, 2002-Ohio-3730, ¶ 10.

                        The Fosters' Second Assignment of Error

       {¶ 30} Assignment of Error No. 2:

       {¶ 31} THE TRIAL COURT ERRED AS A MATTER OF LAW BY CLASSIFYING THE

FOSTERS' PERMITS AS "SITE PERMITS."

       {¶ 32} In their second assignment of error, the Fosters argue the trial court erred by

classifying their various permits as "site permits." In support of this claim, the Fosters argue

that their various permits should have instead been classified as "septic system installation

permits," "septic system permits," or "household sewage treatment system permits." In other

words, the Fosters argue that their various permits serve both purposes as a "septic permit"

and as an "installation permit," thereby necessitating only one permit to install their desired

septic system on their property. We disagree.

       {¶ 33} As noted above, regardless of the name given, the record without question
                                             - 13 -
                                                                         Brown CA2016-12-025

supports a finding that the permitting and installation of a septic tank in Brown County

involves a two-step process that requires the issuance of two separate permits: (1) a "septic

permit" to allow for the inspection of the property and soil to determine what kind of septic

system can be installed on the property, a permit that has also been referred to as a "layout,"

"on-site application," "septic system layout," "site permit," "site approval," "system

evaluation," "site evaluation form," or "site evaluation permit;" and, (2) an "installation permit"

that approves the actual installation of the approved septic system.

       {¶ 34} With the exception of possibly Mrs. Foster, the record firmly establishes that

this two-step process was well known to everyone involved, including the Fosters' trial

counsel. What is more disturbing, however, is the Fosters' claim that it is "unrefuted" that

Vermillion, the Health Commissioner, testified during his deposition that the septic permit

issued to them on January 7, 1997 provided them with lifetime authorization to install the

septic system on their property approved by that septic permit; namely, a "1500 gal septic

tank 900 feet of leach lines with a curtain drain," without also obtaining the necessary

installation permit. Such an argument is false and easily disproven by a simple reading of the

record. Contrary to the Fosters' claim otherwise, Vermillion actually testified when being

questioned by the Fosters' trial counsel as follows:

              Q: So is it fair to say a layout is one requirement in order to
              obtain the septic permit?

              A: Yes.

              Q: And what is a permit?

              A: The permit is permission to install a system.

              Q: Okay. So a septic permit is a permission by the county
              health department, or board, to install a septic system on a
              property, correct?

              A: Yes.


                                               - 14 -
                                                                        Brown CA2016-12-025

              Q: And there is a fee to obtain a septic permit?

              A: Yes.

              Q: And the septic permit is not the only permit required to install
              a septic system, correct?

              A: That's correct.

              Q: There are other things that need to be done, correct?

              A: Yes.

(Emphasis added.)

       {¶ 35} Vermillion also explicitly testified that the process of permitting and installing a

septic tank in Brown County is "a two-step process, it's not one step," that it has "always

been a two-step process," and that no matter what "you call it, it was a two-step process."

The Fosters' attempt to mischaracterize the record before this court is unfounded and

inappropriate. Therefore, finding no error in the trial court's decision to refer to the septic

permit issued to the Fosters on January 7, 1997 as a "site permit," which, we again note, was

just one of many names used to describe what this court will refer to as a "septic permit" by

both parties, the Fosters' second assignment of error is without merit and overruled.

                          The Fosters' First Assignment of Error

       {¶ 36} Assignment of Error No. 1:

       {¶ 37} THE TRIAL COURT ERRED AS A MATTER OF LAW BY RULING IN FAVOR

OF THE FOSTERS ON THEIR "FIFTH CAUSE OF ACTION" BUT SIMULTANEOUSLY

DENYING THE FOSTERS' SUMMARY JUDGMENT AND GRANT SUMMARY JUDGMENT

TO BROWN COUNTY HEALTH DEPARTMENT.

       {¶ 38} In their first assignment of error, the Fosters argue the trial court erred by

denying their claim seeking declaratory relief that the Board of Health's attempt to revoke

their January 7, 1997 septic permit through a resolution passed on January 12, 2005 was

                                              - 15 -
                                                                        Brown CA2016-12-025

"unconstitutional and void." However, as noted above, the trial court actually did find the

Board of Health's attempts to revoke that septic permit, as well as any other outstanding

septic permit issued prior to June 1, 1999, invalid since the actual permit holder effected by

that resolution was not provided with notice. The Health Department did not appeal from this

issue, and, as we stated previously, has essentially stipulated to that fact on appeal.

       {¶ 39} That said, the Fosters claim that because the trial court found their January 7,

1997 septic permit is still valid that they are entitled to summary judgment in their favor,

thereby authorizing them to install the septic system approved by that permit, which, as noted

above, was a "1500 gal septic tank 900 feet of leach lines with a curtain drain." The Fosters'

claim lacks merit as they conveniently ignore the fact that, as we discussed above, the

permitting and installation of a septic tank in Brown County involves a two-step process that

requires the issuance of two separate permits; a septic permit and an installation permit.

       {¶ 40} Although their January 7, 1997 septic permit may still be valid due to a

procedural defect by the Board of Health in failing to provide proper notice to affected septic

permit holders, the Fosters are still required to obtain an installation permit from the Health

Department that authorizes them to install the previously approved septic system on their

property, something the Fosters actually did on May 27, 2005 before letting that permit expire

the following year. Without an installation permit that authorizes the installation of that septic

system, the Fosters are precluded from installing the septic system originally approved for

their property by the septic permit issued to them by the Health Department on January 7,

1997. The Fosters' first assignment of error is therefore without merit and overruled.

           The Fosters' Third, Fourth, Fifth, and Sixth Assignments of Error

       {¶ 41} Assignment of Error No. 3:

       {¶ 42} THE TRIAL COURT ERRED AS A MATTER OF LAW BY RULING IN FAVOR

OF THE FOSTERS ON THEIR "SECOND CAUSE OF ACTION" BUT SIMULTANEOUSLY
                                              - 16 -
                                                                        Brown CA2016-12-025

DENYING THE FOSTERS' SUMMARY JUDGMENT AND GRANTING SUMMARY

JUDGMENT TO BROWN COUNTY HEALTH DEPARTMENT.

       {¶ 43} Assignment of Error No. 4:

       {¶ 44} THE TRIAL COURT ERRED AS A MATTER OF LAW BY RULING IN FAVOR

OF THE FOSTERS ON THEIR "THIRD CAUSE OF ACTION" BUT SIMULTANEOUSLY

DENYING THE FOSTERS' SUMMARY JUDGMENT AND GRANTING SUMMARY

JUDGMENT TO BROWN COUNTY HEALTH DEPARTMENT.

       {¶ 45} Assignment of Error No. 5:

       {¶ 46} THE TRIAL COURT ERRED AS A MATTER OF LAW BY RULING IN FAVOR

OF THE FOSTERS ON THEIR "FOURTH CAUSE OF ACTION" BUT SIMULTANEOUSLY

DENYING THE FOSTERS' SUMMARY JUDGMENT AND GRANTING SUMMARY

JUDGMENT TO BROWN COUNTY HEALTH DEPARTMENT.

       {¶ 47} Assignment of Error No. 6:

       {¶ 48} THE TRIAL COURT ERRED AS A MATTER OF LAW BY CONCLUDING THAT

THERE WAS NO CLEAR LEGAL DUTY FOR THE BROWN COUNTY HEALTH

DEPARTMENT TO ALLOW THE FOSTERS TO INSTALL THEIR PROPERLY PERMITTED

SEPTIC SYSTEM.

       {¶ 49} In their third, fourth, fifth, and sixth assignments of error, the Fosters argue the

trial court erred by denying their motion for summary judgment since the Board of Health

violated their substantive due process rights, procedural due process rights, the Ohio

Administrative Code, and the Ohio Revised Code, when it enacted the January 12, 2005

resolution revoking their January 7, 1997 septic permit, and all other outstanding septic

permits issued prior to June 1, 1999, thus rendering that permit still valid. Again, this issue is

not in dispute as the Health Department essentially stipulated to that fact on appeal.

       {¶ 50} However, as stated previously, the permitting and installation of a septic tank in
                                              - 17 -
                                                                         Brown CA2016-12-025

Brown County involves a two-step process that requires the issuance of two separate

permits; a septic permit and an installation permit. Therefore, although the Fosters may still

hold a valid septic permit, without an installation permit that authorizes the installation of that

septic system, the Fosters are precluded from installing the septic system originally approved

for their property by the septic permit issued to them by the Health Department on January 7,

1997.    To hold otherwise would obfuscate the two-step procedure necessary for the

permitting and installation of a septic system in Brown County, a procedure that Mr. Foster

was certainly aware of considering he had been a licensed contractor and registered septic

system installer with Brown County who installed home septic systems during his time as an

owner of a manufactured modular home dealership. Accordingly, the Fosters' third, fourth,

fifth, and sixth assignments of error are without merit and overruled.

                        The Fosters' Seventh Assignment of Error

        {¶ 51} Assignment of Error No. 7:

        {¶ 52} THE TRIAL COURT ERRED AS A MATTER OF LAW BY CONCLUDING THAT

THERE WAS NO CLEAR LEGAL DUTY FOR THE BROWN COUNTY HEALTH

DEPARTMENT TO GRANT A VARIANCE TO THE FOSTERS FOR THEIR PROPOSED

SEPTIC SYSTEM.

        {¶ 53} In their seventh assignment of error, the Fosters argue the trial court erred by

denying them summary judgment upon finding there was no clear legal duty for the Board of

Health to grant either of their two requests for a variance filed with the Board on July 8 and

August 5, 2014, respectively. In support of this claim, the Fosters cite to Ohio Adm.Code

3701-29-22(A), a provision that outlines when a septic system variance may be granted. As

that rule states:

               A board of health may grant a variance from the requirements of
               this chapter when a person has made written application for a
               variance to the board requesting the variance from a specified
                                               - 18 -
                                                                       Brown CA2016-12-025

              rule or rules and the applicant shows that because of practical
              difficulties, or other special conditions, compliance with this
              chapter will cause unusual and unnecessary hardship.

(Emphasis added.)

       {¶ 54} The Fosters state that this provision mandates the Board of Health to grant

them a variance due to the "special conditions" presented in this case. However, as a simple

reading of the cited code section reveals, due to the use of the permissive word "may," the

Board of Health was not required to grant either of the two variances requested by the

Fosters. "Use of the term 'may' should be construed as permissive, not mandatory." State

ex rel. Shaughnessy v. City of Cleveland, 149 Ohio St. 3d 612, 2016-Ohio-8447, ¶ 49, citing

In re Application of Ormet Primary Aluminum Corp., 129 Ohio St. 3d 9, 2011-Ohio-2377 ¶ 17.

This is true despite the fact that the septic permit issued to the Fosters on January 7, 1997

remains valid for, once again, it is clear that there is a two-step procedure for the permitting

and installation of a septic system in Brown County.

       {¶ 55} The Fosters also allege that granting them either of their requested variances

would not defeat the spirt and general intent of the Administrative Code. We disagree since

allowing the Fosters to install a septic system that does not meet the current standards

promulgated by the Health Department, the Ohio Administrative Code, and the Ohio Revised

Code would do precisely that.       Again, as Dick, the Health Department's Director of

Environmental Health explicitly testified, the rules and regulations are put in place to ensure

"that if somebody downstream has a creek where this is going into, that that effluent

[bacteria, viruses, nitrogen, phosphates, and suspended solids] is being treated properly."

Therefore, because the Board of Health was not required to grant either of the Fosters' two

requests for a variance as the Fosters now suggest, we can find no error in the trial court's

decision denying the Fosters' motion for summary judgment on this issue. Accordingly, the

Fosters' seventh assignment of error is without merit and overruled.
                                             - 19 -
                                                                    Brown CA2016-12-025

                       The Fosters' Eighth Assignment of Error

      {¶ 56} Assignment of Error No. 8:

      {¶ 57} THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO

BROWN COUNTY HEALTH DEPARTMENT ON THE FOSTERS' "FIRST CAUSE OF

ACTION" – VIOLATION OF THE FOSTERS' RIGHT TO EQUAL PROTECTION UNDER

THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION.

      {¶ 58} In their eighth assignment of error, the Fosters argue the trial court erred by

denying them summary judgment on their equal protection claim upon finding their neighbor

was authorized to "modify a non-compliant, undersized septic leach line after his previous

home was razed and a much larger one put in its place." However, just as the trial court

found, unlike their neighbor, who was merely expanding an existing septic system that was

already installed on his property, the Fosters "had no system in place and were proposing to

install a totally new system." The Fosters and their neighbor are not individuals who are

similarly situated so as to impact the guarantees of equal protection.       "[T]here is no

requirement of equal treatment between differently situated persons." Home Depot U.S.A.,

Inc. v. Levin, 121 Ohio St. 3d 482, 2009-Ohio-1431, ¶ 19, citing GTE North, Inc. v. Zaino, 96
Ohio St. 3d 9, 2002-Ohio-2984, ¶ 22 ("the Equal Protection Clause does not require things

which are different in fact * * * to be treated in law as though they were the same").

Therefore, because we can find no error in the trial court's decision, the Fosters' eighth

assignment of error is without merit and overruled.

                        The Fosters' Ninth Assignment of Error

      {¶ 59} Assignment of Error No. 9:

      {¶ 60} THE TRIAL COURT ERRED AS A MATTER OF LAW IN HOLDING THAT THE

BROWN COUNTY HEALTH DEPARTMENT WERE IMMUNE FROM AN ACTION FOR

DAMAGES PER R.C. 2744.03(A)(2).
                                            - 20 -
                                                                      Brown CA2016-12-025

       {¶ 61} In their ninth assignment of error, the Fosters argue the trial court erred by

denying their summary judgment motion finding the Health Department, through the actions

of the Board of Health, was entitled to immunity pursuant to R.C. Chapter 2744. We

disagree. "The powers of a board of health are quasi-judicial in nature." Fincham v. Geauga

Cty. Bd. of Health, 11th Dist. Geauga No. 2010-G-3001, 2011-Ohio-5338, ¶ 62.               No

exception to that immunity as provided for by R.C. 2744.02(B)(2) applies to the case at bar.

Therefore, the trial court did not err by finding the Health Department was immune from

liability pursuant to R.C. Chapter 2744. Accordingly, the Fosters' ninth assignment of error is

without merit and overruled.

                         The Fosters' Tenth Assignment of Error

       {¶ 62} Assignment of Error No. 10:

       {¶ 63} THE TRIAL COURT ERRED AS A MATTER OF LAW IN GRANTING BROWN

COUNTY HEALTH DEPARTMENT'S MOTION FOR SUMMARY JUDGMENT ON THE

FOSTERS' PUBLIC RECORDS CLAIMS.

       {¶ 64} In their tenth assignment of error, the Fosters argue the trial court erred by

denying their summary judgment motion upon finding the Health Department had not violated

any law regarding their public records request. We again disagree for the record is clear that

the Fosters were given free access to the requested documents in the possession of the

Health Department during its regular business hours, but nevertheless voluntarily choose not

to review the requested documents when given the opportunity to do so. The Health

Department fully complied with the law regarding the Fosters' public records request. See

R.C. 149.43(B)(1) ("all public records responsive to the request shall be promptly prepared

and made available for inspection to any person at all reasonable times during regular

business hours"). The fact that the Fosters did not receive and/or review the documents at

issue when given the opportunity to do so can be attributed to themselves alone. This is true
                                             - 21 -
                                                                       Brown CA2016-12-025

despite the fact that the Fosters believed the Health Department was "hostile" and "not very

friendly" to them. Therefore, finding no error in the trial court's decision, the Fosters' tenth

assignment of error is overruled.

       {¶ 65} Judgment affirmed.


       HENDRICKSON, P.J., and RINGLAND, J., concur.




                                             - 22 -